                Case 2:19-cv-00490-TSZ Document 51 Filed 04/29/20 Page 1 of 1



 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE
 6
      ESTATE OF WANGSHENG LENG
 7    by and through its administrator; and
      LIPING YANG,
 8
                             Plaintiffs,                C19-490 TSZ
 9
           v.                                           MINUTE ORDER
10
      CITY OF ISSAQUAH, et al.,
11
                             Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14         (1)    The parties’ stipulated motion for extension, docket no. 49, is GRANTED
   as follows. The deadline for defendants to serve the rebuttal report of J. Matthew Lacy,
15 M.D. is EXTENDED from April 30, 2020, to May 7, 2020. Plaintiffs may serve an
   additional or supplemental expert report to rebut Dr. Lacy’s opinions provided that such
16 report is served at least three (3) days before the deposition of plaintiffs’ expert Jonathan
   Arden, M.D., or May 26, 2020, whichever is earlier.
17
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

           Dated this 28th day of April, 2020.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Karen Dews
22                                                    Deputy Clerk
23

     MINUTE ORDER - 1
